Title: To James Madison from William Eaton, 4 April 1802
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis 4, April 1802.
					
					I beg leave to refer you to inclosures A. B. C. D. & E. for information of my measures here from the 12th. to 24th. March. The Gloria departed for Malta 26. ultimo and arrived 31t, happily fell in with Captain McNeill off that port and recieved his approbation and concurrence, see his letters to me and Instructions to Captain Bounds, inclosures H. & I. Capn. McNeill immediately shaped his Cruize to intercept the Bashaw—And the Gloria arrived here 3d. Inst. In the mean time, by engaging the Sapatapa in the project (inclosure F.) I brought the Bashaw to a resolution to proceed to Malta and deliver himself to the protection of our Commodore or Agent there; and I gave him the letter of recommendation (G.) Thus it seems  most certain, whether he continue in his last resolutions or attempt to make Derne he cannot escape us. I now dispatch the Gloria to Gibraltar in hopes of her falling in with our Squadron, otherwise to wait its arrival there, and to pass through the Commodore’s hands these Dispatches in order that he might conform his arrangements to them if they correspond with his orders from the President. It seems to me of the utmost importance to gain this point. And I am supported in this opinion by the concurrent opinion of all Americans to whom it has been confided—This Bey has refused provisions for our Ships of war under pretext of its being a Violation of the laws of the Profet to provision an enemy of a Mahometan. The true reason is I have refused to grant Passports to his Merchantmen for Tripoli—I have the honor to be Sir, With perfect Respect Your Very Obed. Servt.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
